DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claim 19, the recitation “a turbine engine component extending circumferentially about and axially along a centerline of the gas turbine engine” (ll. 3-4) is vague and indefinite because the claim is directed to an assembly “for a gas turbine engine” yet the foregoing recitation requires the centerline of the gas turbine engine.  This makes it unclear as to whether the gas turbine engine is positively recited or, if it is not positively recited, what meaning the centerline has in the claim without the gas turbine engine.
Dependent Claim 20 is rejected under 35 U.S.C. 112(b) for its dependence from claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, 12-13, & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucksch DE 102017206502 (copy provided by Applicant with IDS filed 1/3/2022, see attached English translation).
Regarding Independent Claim 1, Bucksch teaches a combustor (1) with a centerline, comprising: 
a support structure (4); and 
a heat shield (5) extending circumferentially about and axially along the centerline (extends in three dimensions and is along wall of combustor thus extends as claimed), the heat shield comprising ceramic material (see attached English translation of Abstract), and the heat shield mounted to the support structure by an interlocking joint connection (as follows); 
the interlocking joint connection comprising a flange (12) and a groove (8), the flange configured with the support structure (12 is configured with 4) and projecting axially along the centerline into the groove (projects axially along the centerline and extends into 8), and the groove formed in the heat shield radially between a groove first side surface (surface in 8 closest to 4) and a groove second side surface (surface in 8 furthest from 4).
Regarding Dependent Claim 2, Bucksch further teaches the heat shield is configured with a forked end which forms the groove (8 is formed by forked end of 5).
Regarding Dependent Claim 3, Bucksch further teaches the flange is configured to slide axially within the groove during combustor operation (12 is capable of sliding axially within 8 during operation).
	Regarding Dependent Claim 9, Bucksch further teaches the combustor is configured to direct cooling air to a portion of the flange within the groove (see English translation, 4th page, 4th paragraph).
Regarding Dependent Claim 10, Bucksch further teaches the flange comprises metal (flange 12 is part of 9, which is metallic, see attached English translation at p. 5, 3rd paragraph).
	Regarding Dependent Claim 12, Bucksch further teaches a heat shield mount (11) including the flange and a mount base (flange 12 part of 11, mount base at portion of 11 through which fastener 15 passes extending to portion of 9 from which flange 12 extends); the flange projecting axially out from the mount base and into the groove (12 extends from 9).
	Regarding Dependent Claim 13, Bucksch further teaches the mount base is secured to the support structure with a fastener (15).
	Regarding Dependent Claim 17, Bucksch further teaches the heat shield extends axially along the centerline between an upstream end and a downstream end (heat shield extends axially along centerline between upstream and downstream ends); and the interlocking joint connection is located at the upstream end or the downstream end (interlocking joint is present at both the upstream and downstream ends, as the groove 8 runs axially with respect to the centerline).

Claims 1-3, 9-12, & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones 5609031.
Regarding Independent Claim 1, Jones teaches a combustor (Fig. 1) with a centerline, comprising: 
a support structure (Figs. 2-3, structure 6); and 
a heat shield extending circumferentially about and axially along the centerline (4 extends as claimed), the heat shield comprising ceramic material (Col. 2, ll. 36-38), and the heat shield mounted to the support structure by an interlocking joint connection (as follows); 
the interlocking joint connection comprising a flange (flange extending from 6 into groove formed between 44 and 46) and a groove (formed between 44 and 46), the flange configured with the support structure (with 6) and projecting axially along the centerline into the groove (see Figs. 1-3), and the groove formed in the heat shield radially between a groove first side surface (inner surface of 44 relative to groove) and a groove second side surface (inner surface of 46 relative to groove).
Regarding Dependent Claim 2, Jones further teaches the heat shield is configured with a forked end which forms the groove (44 and 46 fork from 4).
	Regarding Dependent Claim 3, Jones further teaches the flange is configured to slide axially within the groove during combustor operation (flange from 6 capable of sliding in groove during operation).
Regarding Dependent Claim 9, Jones further teaches the combustor is configured to direct cooling air to a portion of the flange within the groove (see Fig. 2, opening between 6 and 4 permits air to cool edge of portion within groove).
Regarding Dependent Claim 10, Jones further teaches the flange comprises metal (Col. 2, ll. 62-63).
Regarding Dependent Claim 11, Jones further teaches a heat shield mount (portion of 6 branching from 28 towards flange) including the flange (includes flange); the heat shield mount configured as a monolithic full hoop body (annular, see Fig. 3).  
Regarding Dependent Claim 12, Jones further teaches a heat shield mount (portion of 6 branching from 28 towards flange) including the flange (includes flange) and a mount base (portion of 6 branching from 28 towards flange but not including the flange); the flange projecting axially out from the mount base and into the groove (flange projects axially out from the mount base into the groove).
Regarding Independent Claim 19, Jones teaches an assembly (Figs. 1-3) for a gas turbine engine, comprising: 
a support structure (6); and 
a turbine engine component (4) extending circumferentially about and axially along a centerline of the gas turbine engine (see Fig. 1), the turbine engine component comprising ceramic matrix composite material (Col. 2, ll. 36-38), and the turbine engine component mounted to the support structure by a connection (as follows); 
the connection comprising a plurality of protrusions (protrusion from 6 as well as protrusion 10) and a groove (between 44 and 46), the plurality of protrusions arranged circumferentially about the centerline (see Fig. 3) and extending axially along the centerline into the groove (see Fig. 2), and the groove formed within the turbine engine component at an axial end of the turbine engine component (see Fig. 2) radially between a groove first side surface of the turbine engine component (inner surface of 44 with respect to groove) and a groove second side surface of the turbine engine component (inner surface of 46 with respect to groove); and 
a first of the plurality of protrusions fixedly secured to the support structure (flange from 6), and the first of the plurality of protrusions slidable within the groove axially along the centerline (flange from 6 is capable of sliding to some extent within groove).
	Regarding Dependent Claim 20, Jones further teaches the first of the plurality of protrusions contacts and is biased radially against at least one of the groove first side surface or the groove second side surface (against surface of 46).

Claims 1-3, 9, 11-12, 15, & 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harding 20160258624.
Regarding Independent Claim 1, Harding teaches a combustor (Fig. 2) with a centerline, comprising: 
a support structure (bottom portion of 44 and bottom portion of structure attached to 44 perpendicular to centerline); and 
a heat shield (62) extending circumferentially about and axially along the centerline (see Fig. 2), the heat shield comprising ceramic material ([0143]-[0144]), and the heat shield mounted to the support structure by an interlocking joint connection (as follows); 
the interlocking joint connection comprising a flange (Figs. 2 & 9, flange 44A) and a groove (95), the flange configured with the support structure (44A part of support structure) and projecting axially along the centerline into the groove (see Fig. 9), and the groove formed in the heat shield (95 formed in 62) radially between a groove first side surface (radially outward interior surface of 90) and a groove second side surface (radially inward interior surface of 90).
Regarding Dependent Claim 2, Harding further teaches the heat shield is configured with a forked end which forms the groove (95 formed by end forked from 76).
	Regarding Dependent Claim 3, Harding further teaches the flange is configured to slide axially within the groove during combustor operation (44A is capable of some small extent of axial sliding within 95).
Regarding Dependent Claim 9, Harding further teaches the combustor is configured to direct cooling air to a portion of the flange within the groove (unlabeled aperture in 44 – see Fig. 9 – will direct air towards edge of 44A which extends into 95).
	Regarding Dependent Claim 11, Harding further teaches a heat shield mount (portion of 44 from unlabeled panel attached thereto in Fig. 9 to 44A) including the flange (44A part of portion of 44 discussed); the heat shield mount configured as a monolithic full hoop body (annular; para. [0110]).
	Regarding Dependent Claim 12, Harding further teaches a heat shield mount (portion of 44 from unlabeled panel attached thereto in Fig. 9 to 44A including the flange and a mount base (portion of 44 from unlabeled panel attached thereto in Fig. 9 to 44A); the flange projecting axially out from the mount base and into the groove (44A projects axially from mount base into 95).
	Regarding Dependent Claim 15, Harding further teaches a heat shield mount (portion of 44 from unlabeled panel attached thereto in Fig. 9, and including the unlabeled panel, to 44A) including the flange (heat shield mount includes 44A) and a mount base (lower portion of unlabeled panel attached to 44 in Fig. 9); the heat shield mount configured with a mount groove (defined between unlabeled panel attached to 44 in Fig. 9 and 44A) extending radially between the flange and the mount base (as discussed); and the support structure and the heat shield projecting axially into the mount groove (portion of 44 just above 44A projects into the mount groove as does portion 90 of the heat shield).
Regarding Dependent Claim 17, Harding further teaches the heat shield extends axially along the centerline between an upstream end and a downstream end (see Fig. 2); and the interlocking joint connection is located at the upstream end or the downstream end (upstream end).
Regarding Dependent Claim 18, Harding further teaches a locating feature configured to circumferentially and/or axially locate the heat shield relative to the support structure, the locating feature comprising a tubular body that forms a quench aperture (106 circumferentially and axially locates portion 66 of 62 relative to 64 during assembly and thus locates 66 relative to 44 when 62 is assembled to 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, as applied to claim 1 above, and further in view of Calvez 20020184889.
Regarding Dependent Claim 18, Jones teaches the invention as claimed and as discussed above for claim 1, but Jones fails to teach a locating feature configured to circumferentially and/or axially locate the heat shield relative to the support structure, the locating feature comprising a tubular body that forms a quench aperture.
Calvez teaches a CMC combustion chamber (see Title) with a heat shield 26) connected to a casing (12a) via a support arm (58) which locates the heat shield via a quench aperture’s tubular body (41a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones’s combustor to include a locating feature configured to circumferentially and/or axially locate the heat shield relative to the support structure, the locating feature comprising a tubular body that forms a quench aperture, as taught by Calvez, in order (a) to provide an oxidizer feed orifice as a dilution hole (Calvez; para. [0025]), and (b) to use oxidizer feed orifices as anchor points to facilitate assembly and reduce bulk (Calvez; para. [0033]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-12, & 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11215367. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every recited element in the aforementioned claims is taught in the claims of the reference patent (the term “projection” is used in the reference patent instead of “flange,” which is recited in the instant claims, but there is no difference between the projection and flange structures, they are interchangeable as evidenced by the fact that claim 1 in the reference patent has a “projection” and the projection has “fingers” while claim 1 in the instant claims has a “flange” and dependent claim 4 in the instant claims recites the same “fingers”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741